DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharratt et al (US 20120203037) alone or in view of Taira et al (photochemical and photobiological Sciences, issue 9, 2006, pages 1-23).
	Applicants’ claimed invention is directed to process comprising:
a) providing an activated zeolite; b) contacting a mixture having at least one RfC≡CX impurity at a first level, wherein Rf is a straight-chain perfluorinated alkyl group, and X is H, F, Cl, Br, or I, with said activated zeolite at a temperature of between -20° C to about 200°C;  c) reducing said level of said impurity to a second level lower than said first level with said activated zeolite which consists essentially of at least one zeolite having at least one of a pore opening of at least 4 Angstroms and no more than about 5 Angstroms and a pore opening of at least about 5 Angstroms and Sanderson electronegativity of no more than about 2.6, excluding zeolite 4A; and d) optionally, recovering a purified mixture having an impurity level lower than said first level.
	Sharratt teaches a process for removing one or more undesired (hydro)halocarbon compounds from a (hydro)fluoroalkene, the process comprising contacting a composition comprising the (hydro)fluoroalkene and one or more undesired (hydro)halocarbon compounds with an aluminum-containing absorbent, activated carbon, or a mixture thereof.  See abstract.
	Sharratt teaches that the aluminosilicate molecular sieves (zeolites) are a further preferred group of aluminum-containing adsorbent that may be used in this process. Typically, the zeolites have pores having openings which are sufficiently large to allow the desired and undesired compounds to enter into the interior of the zeolite whereby the undesired compounds are retained. Accordingly, zeolites having pores which have openings which have a size across their largest dimension in the range of 3 .ANG. to 12 .ANG. are preferred.  See paragraph 023.
	Sharratt teaches that the preferred zeolites have a pore opening sufficiently large to allow the undesired compounds to enter into the interior of the zeolite whereby the undesired compounds are retained, whilst excluding the desired compound from entering the interior of the zeolite. Such zeolites typically have openings which have a size across their largest dimension in the range of 3 .ANG. to 12 .ANG., preferably from 3 .ANG. to 10 .ANG. or 4 .ANG. to 12 .ANG.. Particularly preferred are those molecular sieves having pores which have openings having a size across their largest dimension in the range of 4 .ANG. to 10 .ANG., such as 4 .ANG. to 8 .ANG. (e.g. 4 .ANG. to 5 .ANG.) and may include zeolite Y, ultra-stable Y (dealuminated-Y), zeolite beta, zeolite X, zeolite A and zeolite ZSM-5, AW-500.  See paragraph 024.
	Sharratt teaches that in a preferred embodiment, the (hydro)fluoroalkene is a (hydro)fluoropropene. Examples of (hydro)fluoropropenes which may be purified by the process of the invention include those containing contain 0, 1, 2, 3, 4 or 5 hydrogen substituents and 1, 2, 3, 4, 5 or 6 fluorine substituents. Preferred (hydro)fluoropropenes are hydrofluoropropenes having from 3 to 5 fluorine atoms (and thus from 1 to 3 hydrogen atoms). In other words, preferred hydrofluoropropenes are trifluoropropenes, tetrafluoropropenes and pentafluoropropenes, particularly trifluoropropenes and tetrafluoropropenes.  In one embodiment, the (hydro) fluoroalkene which may be purified by the process of the invention is a hydrofluoropropene selected from R-1243zf, R-1234yf, R-1234ze, R-1225ye and mixtures thereof. Preferably, the (hydro) fluoroalkene is selected from R-1243zf, R-1234yf, R-1234ze and mixtures thereof, such as selected from R-1243zf and/or R-1234yf, or selected from R-1243zf and/or R-1234ze.  See paragraphs 0010-0014.
	Sharratt teaches that removing relatively low levels of undesired (hydro)halocarbon compound(s) from the composition (e.g. product stream) containing the (hydro)fluoroalkene being purified. Typical levels are from about 0.1 to about 1000 ppm, such as from about 0.1 to about 500 ppm, preferably from about 1 to about 100 ppm. The process of the invention removes at least a portion of undesired (hydro)halocarbon compound(s) present in the composition comprising the desired (hydro)fluoroalkene. Preferably, the process removes at least 50%, 60%, 70% or 80% of the undesired compound(s) present in the composition comprising the desired                                                    (hydro)fluoroalkene. More preferably, the composition removes at least 90%, 95% or even 99% of the undesired compound(s) present in the composition comprising the desired (hydro)fluoroalkene. Following purification by the process of the invention, the level of undesired compound(s) in the composition comprising the desired (hydro)fluoroalkene typically will be from not detectable (by currently available techniques, such as capillary gas chromatography) to about 10 ppm, such as from about 0.01 ppm to about 5 ppm, preferably from not detectable to about 1 ppm.  See paragraphs 0044-0046 and Examples 1-4.
	Sharratt is silent with respect to Sanderson electronegativity of no more than about 2.6.  However, Sanderson electronegativity (S) of the elements Handbook listed the electronegativity of aluminum at different oxidation state ranges from 0.84 to 1.714 and silicon (s) ranges from 1.99-2.138.  In addition, Taira teaches that Zeolites X and Y have the same framework structure.  They differ by the silicon to aluminum ratio of the framework.  When Si/Al ratio lies between 1 and 1.5, the zeolite is called as zeolite X and when it is higher than 1.5, the zeolite is called as zeolite Y.  Thus, zeolite X is richer in Al content then zeolite Y.  Consequently, zeolite X framework is usually basic whereas zeolite Y is usually acidic.  The Sanderson electronegativity of zeolites are calculated according to the formula listed in Table 1.  See introduction section, lines 1-15. Figure 5 depicts the Sanderson electronegativity of the various zeolite hosts.  Zeolite X have a Sanderson electronegativity of less than 2.6,
	It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize zeolite X with Sanderson electronegativity of less than 2.6 to effectively remove the impurities more effectively as suggested by Sharratt in view of Taira.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,246,388; over claims 1-20 of U.S. patent 10,343,961; over claims 1-30 of U.S. patent No. 10995047 and over claims 1-13 of U.S. patent No. 11,434,185  in view of Sharratt et al (US 20120203037).  Claims of US patent numbers 10,246,388; 10, 343,961; 10,995047 and 11,434,185 are directed to a process and composition comprising: contacting a mixture comprising at least one fluoroolefin and at least one RfC≡ CX impurity with at least one zeolite to reduce the concentration of said at least one RfC≡ CX impurity in said mixture; wherein: (a) Rf is a straight-chain perfluorinated alkyl group, and X is H, F, Cl, Br or I; and (b) said at least one zeolite is selected from the group consisting of zeolites having pore opening of at least 4 Angstroms and no more than about 5 Angstroms, zeolites having pore opening of at least about 5 Angstroms and Sanderson electronegativity of no more than about 2.6, and mixtures thereof; provided that said at least one zeolite is not zeolite 4A. 
The difference between the patented claims and the instant claims is that at least one impurity listed in the patented claims is a fluorocarbon containing a triple bond whereas in the instant claims the impurity is not limited to fluorocarbon containing triple bond.  However, Sharratt teaches that by the term "undesired (hydro)halocarbon compounds", we mean any saturated or unsaturated straight-chain or branched compounds containing halogen and optionally hydrogen atoms in addition to carbon atoms that it is desirable to remove from the (hydro)fluoroalkene which is being purified. Thus, the term includes perhalocarbons as well as hydrohalocarbons which contain both hydrogen and halogen atoms in addition to carbon atoms. Typically, this includes (hydro)fluoroalkanes, (hydro)fluoroalkenes (hydro)fluoroalkynes and (hydro)chlorofluorocarbon (CFC) species such as (hydro)chlorofluoroalkanes, (hydro)chlorofluoroalkenes, and (hydro)chlorofluoroalkynes.  See paragraph 0015.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to remove any impurity from fluoroolefin using  at least one zeolite which is selected from the group consisting of zeolite having pore opening of at least 4 Angstroms and no more than 5 Angstroms, and zeolite having pore opening of at least 5 Angstroms and Sanderson electronegativity of no more than about 2.6 as recited in the patented  claims in view of Sharratt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622